Citation Nr: 0023688	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  97-23 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a compensable rating for residuals of 
shell fragment wounds of the face and head.

2.  Entitlement to a compensable rating for residuals of a 
shell fragment wound of the right flank and right lower leg 
with retained foreign bodies.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
December 1970.

The issues on appeal arise from a September 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, by which, in pertinent 
part, the RO granted service connection for residuals of 
shell fragment wounds of the face and head, and assigned a 
noncompensable rating effective July 1982.  By the same 
rating action, the RO confirmed a noncompensable rating for 
residuals of a shell fragment wound of the right flank and 
right lower leg with retained foreign bodies. 

In August 1998, the Board of Veterans' Appeals (Board) 
remanded the veteran's claims for additional development.  In 
a February 2000 supplemental statement of the case, the RO 
confirmed the noncompensable ratings for the veteran's 
service connected residuals, shell fragment wounds of the 
face and neck, and for residuals, shell fragment wound of the 
right flank and right lower leg with retained foreign bodies.


FINDINGS OF FACT

1.  The veteran's residuals of shell fragment wounds of the 
face and head are manifested by "tiny" scars along the 
hairline, various papules on the cheek, and a 1.5 centimeter 
scar of the lower lip with some retraction; these scars are 
moderately repugnant but are not adherent, tender, painful, 
ulcerated, or poorly nourished.  

2.  The veteran's residuals of a shell fragment wound of the 
right flank and right lower leg with retained foreign bodies 
by a small scar on the right flank, and several scars on the 
right tibia; the veteran's scars are slightly repugnant and 
are not adherent, tender, painful, ulcerated, poorly 
nourished; there is no significant limitation of function.  

CONCLUSIONS OF LAW

1.  The criteria for the assignment of a ten percent 
evaluation for the service-connected residuals of shell 
fragment wounds of the face and head have been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 
C.F.R. 
§§ 4.1, 4.2, 4.7, 4.20, 4.31, 4.118, Diagnostic Codes 7800, 
7803, 7804, 7805 (1999).

2.  The criteria for the assignment of a compensable 
evaluation for the service-connected residuals of a shell 
fragment wound of the right flank and right lower leg with 
retained foreign bodies have not been met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.20, 4.31, 4.118, Diagnostic Codes 7803, 7804, 
7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect, in part, that prior to an 
examination in January 1968, the veteran denied any history 
of head injury, skin diseases, tumor, growth, cyst, or 
cancer, or boils.  Upon examination, the examiner appeared to 
inadvertently skip the section detailing skin symptoms, 
although no abnormalities regarding the veteran's skin were 
noted or otherwise detailed in the report. 

In March 1969, the veteran was admitted to the U.S. Naval 
Hospital in Philadelphia, Pennsylvania.  He complained of 
multiple shrapnel wounds and burns about the body and 
extremities.  These resulted in Vietnam when the bunker in 
which the veteran was residing was destroyed by an enemy 
explosive device.  The veteran stated that the bunker 
collapsed on his lower extremities and his clothing caught 
fire from the blast.  Upon physical examination on admission, 
there were noted, in pertinent part, multiple sutured 
shrapnel wounds on the right lower extremity.  There was no 
neurovascular involvement in this extremity.  There was 
tenderness to palpation over the dorsum of the right foot.  
There were second degree burns over the posterior chest and 
shoulders.  The right lower extremity was encased in a 
plaster short leg walking cast.  In April 1969, the plaster 
cast was removed from the right leg and X-rays revealed a 
healing fracture at the base of the right second, third, and 
fourth metatarsals.  The veteran was kept out of plaster and 
ambulation was begun.  The pain gradually subsided with 
ambulation and the veteran progressed to full weight bearing.  
In June 1969, the veteran was complaining of an aching pain 
below and lateral to his right patella.  X-rays revealed no 
loose bodies, metallic fragments, or fractures.  Examination 
of the right knee revealed the intact ligaments and no 
quadriceps atrophy or knee joint effusion.  The veteran was 
discharged in June 1969. 

Subsequently in June 1969, the veteran sought treatment for 
severe sun burn of his face (he had fallen asleep while 
sunbathing).  His eyes were painful since.  It was also noted 
that the veteran had burned his eyes recently as the result 
of an explosion.  Examination by an ophthalmologist noted 
that the veteran had marked photophobia.  The impression was 
ultraviolet keratitis. 

In December 1969, the veteran was examined and a through and 
through bullet wound in his right leg and knee was noted, in 
pertinent part.  The veteran was diagnosed as having marks 
and scars, not considered disabling.  

In March 1970, it was noted that the veteran was on his 
second Vietnam tour and had been in the country for two 
months. 

In November 1970, the veteran sought treatment complaining of 
acne on his face and shoulder.  Examination revealed mild 
acne on the face and back.  The veteran was given medication 
and soap.  The veteran was examined again in November 1970 
for purposes of release from active duty.  Examination 
revealed, in pertinent part, a four inch long scar on the 
right waist, a three inch long scar on the lower right side 
of the back, a three inch long scar on the lower leg, and 
scars over the right knee cap, two inches long in 
circumference. 

In July 1982, the veteran filed a claim concerning, in part, 
multiple shrapnel wounds, multiple fractures of his 
extremities, and burns on his back, head, and face. 

The veteran underwent an examination for VA purposes in 
November 1982.  The veteran reported, in pertinent part, 
having fractures of the leg and burns on his back, face, and 
head.  Upon examination, it was noted that the veteran was 
bearded with no skin lesions.  There were no gross 
abnormalities of the veteran's nose, mouth, and throat.  The 
veteran had no varicose veins.  A three inch, nondisfiguring, 
and nontender scar was noted on the veteran's right flank.  
There was a three inch linear scar on the anterior right 
lower leg.  The veteran complained of leg aches in cold 
weather, and he was always "having pieces of shrapnel 
working their way of out of my body."   

An X-ray of the veteran's lower leg was normal.  An X-ray of 
the right ankle was normal except for slight 
demineralization.  

By an April 1983 rating decision, the RO, in pertinent part, 
granted service connection for healed scars as residuals of 
shell fragment wounds of the right flank and right lower leg 
with retained foreign bodies and assigned a noncompensable 
rating effective from July 21, 1982.  (By the same rating 
decision, the RO also granted service connection for, in 
pertinent part, the following disabilities: residuals of a 
through and through shell fragment wound, right knee with 
scars; scar, residuals of second degree burns, posterior 
upper chest; fracture, residuals shell fragment wound, right 
fifth phalanx (right small finger); residuals, fracture, 
right second, third and fourth metatarsals, right foot; and 
scar, slightly disfiguring, residuals shell fragment wound, 
right wrist.).  

In March 1984, the veteran underwent another examination for 
VA purposes.  He claimed, in pertinent part, that there were 
shrapnel pieces on the right side of his body and in his 
head.  An X-ray of the veteran's skull revealed a shrapnel 
fragment, 2 mm. in diameter, lying in the parasagittal 
location to the right of midline at the level of the lambdoid 
suture posteriorly.  No other pertinent findings were noted.  

In June 1996, the veteran filed a written statement, 
indicating that he was seeking an increased rating for his 
service-connected shrapnel wounds.  The veteran also 
indicated that he was seeking compensation for shrapnel 
wounds to his face and head. 

The veteran underwent an examination for VA purposes in 
August 1996.  It was noted, in pertinent part, that the 
veteran had multiple tiny scars involving the hairline on the 
forehead.  A tiny black spot was found on the left side of 
his face, near the mandible, which represented an embedded 
shell fragment.  There were small scars noted in the right 
leg and knee.  Some of the scars measured less than 1/4 inch in 
overall dimension.  There was a superficial scar noted on the 
vermilion border of the lower lip, as well as about his right 
cheek.  Finally, there was a scar found in the right flank 
which measured less than 1/4 inch.  There was no restriction of 
motion of any of the involved parts on objective evaluation.  
X-rays of the skull, facial bones, and right tibia and fibula 
demonstrated no abnormalities.   

By a September 1996 rating action, the RO, in pertinent part, 
granted service connection for residuals of shell fragment 
wounds of the face and head, and assigned a noncompensable 
evaluation effective from July 21, 1982.  By the same rating 
decision, the RO confirmed the noncompensable evaluation for 
residuals of shell fragment wound of the right flank and 
right lower leg with retained foreign bodies.    

In October 1996, the veteran filed a written statement 
asserting that he had bits of shrapnel which would painfully 
come to the surface on occasion.  The veteran would get self 
conscious about his facial scars and would sometimes grow a 
beard to hide them.  The same concerns bothered him about his 
scars with retained shrapnel on his right flank and right 
lower leg.   

The veteran subsequently underwent another VA examination 
(the date of the examination is not reflected on the report).  
The examiner noted that he had not reviewed the veteran's 
claims file.  Examination revealed, in pertinent part, small 
scars on the anterior lower right leg.  None were considered 
disfiguring or the cause of any functional impairment.  In a 
handwritten note dated May 12, 1997, it was noted that the 
veteran's claims file was reviewed. 

On a Form 9 dated in July 1997, the veteran asserted that he 
had a dark spot about the size of a "BB" on the left side 
of his face where a piece of shrapnel had come to the 
surface.  This was "VERY EMBARRASSING" to the veteran.  He 
could always see people staring at it, and some people would 
ask him what is was.  he had grown a mustache to try and hide 
this.  There were also several pieces of shrapnel at or near 
the surface of his skin on his right side and leg.  The 
veteran complained that the VA examiner did not have his 
claims folder prior to the recent examination, and that the 
examination itself took only ten minutes. 

In August 1998, the Board remanded the veteran's claims for 
additional development.

In September 1998, the RO wrote to the veteran and asked for 
his assistance in obtaining updated medical treatment 
records.

In February 1999, the veteran underwent a scars examination 
for VA purposes.  It was noted that the claims file and the 
Board remand had been reviewed.  The veteran reported that 
none of the scar sites of retained shrapnel were painful nor 
did they significantly limit his range of motion or function.  
He did, however, state that he continued to spontaneously 
express shrapnel from various areas of his body, including 
his face, scalp, right side, and right leg.  The residual 
effects were mostly cosmetic and he had to deal with people's 
questions about the origin of his wounds, which brought up 
the negative experiences he would rather not think or talk 
about.  The veteran stated that the shrapnel would express 
itself spontaneously for many years since the injury, and 
continued to do so, although it had slackened somewhat.  The 
veteran stated that he grew a beard and mustache to hide some 
of the retained shrapnel.  He now had shrapnel coming out of 
the skin on his face approximately once every one to two 
years.  After the shrapnel is removed, there would be a small 
residual purple bump which eventually resolved partially.  
The veteran had not seen any doctors for these symptoms 
because he felt that (a) there was nothing they would be able 
to do, and (b) he did not have a desire to bring up a 
situation that had been so painful to him.

Examination revealed a 1.5 cm. scar involving the lower lip 
with some retraction.  The area had decreased sensation but 
no pigmentary change and was otherwise unremarkable.  There 
was a 2 cm. linear scar on the chin which was also 
unremarkable.  Three small (approximately 1 to 2 mm.) 
purplish papules were noted on the cheeks bilaterally near 
the veteran's mustache, consistent with a retained foreign 
body.  There was also a 2 mm. purple papule noted on the 
crown on the head consistent with a retained foreign body.  
There was a 6 cm long scar noted along the medial aspect of 
the right tibia, and at least another six scattered 1 cm 
scars which were slightly hypopigmented, circular, and were 
scattered across the pretibial area.  

The examiner also included the following text in her report:

The [veteran] is felt to have a slight 
degree of repugnancy/disfigurement from 
his wounds.  I think the [veteran] 
himself may see these as more moderately 
disfiguring considering his 
understandable sensitivity to these 
constant reminders of the traumatic 
manner in which these lesions were 
sustained.  None of the scars were noted 
to be adherent, tender or painful.  The 
scars were not noted to be ulcerated or 
have any other evidence of poor 
nutrition.  There was no evidence of 
significant limitation of function.   

In a February 2000 supplemental statement of the case, the RO 
confirmed the noncompensable ratings for the veteran's 
service connected residuals, shell fragment wounds of the 
face and neck, and for residuals, shell fragment wound of the 
right flank and right lower leg with retained foreign bodies.


II.  Analysis

The first inquiry must be whether the appellant has stated a 
well-grounded claim as required by 38 U.S.C.A. § 5107(a). 

With regard to the veteran's claim concerning a compensable 
rating for residuals of shell fragment wounds of the face and 
head, the Board notes that this claim arose following the 
assignment of an initial disability rating.  On an original 
claim, the veteran will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).

In the context of a claim for an increased evaluation of a 
condition adjudicated service-connected, an assertion by a 
claimant that the condition has worsened is sufficient to 
state a plausible, well-grounded claim.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Thus, the veteran in 
the instant case has stated a well-grounded claim concerning 
a compensable rating for residuals of a shell fragment wound 
of the right flank and right lower leg with retained foreign 
bodies.

Moreover, as all evidence necessary to an equitable 
disposition of the veteran's claims was obtained by the RO, 
the VA has fulfilled its duty to assist.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable the VA to make 
a more precise evaluation of the level of the disability and 
of any changes in the condition.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  Although a rating specialist is directed to 
review the recorded history of a disability to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

As an initial matter, the Board notes that the veteran's 
claims have not been considered by the RO under the criteria 
for rating muscle injuries, which were recently revised.  
These revisions affected 38 C.F.R. §§ 4.47 through 4.54, and 
4.72 which were removed and reserved, and §§ 4.55, 4.56, 
4.69, 4.73 Diagnostic Codes 5301 through 5323.  However, as 
detailed above, neither the VA examiner in August 1996, the 
examiner in May 1997, nor the examiner in February 1999 noted 
that there were any muscles injured or destroyed as a result 
of the veteran's shrapnel wounds to the face, head, right 
flank, or right lower leg.  In light of the complete lack of 
evidence of muscle involvement, the Board finds that the RO 
was correct in not evaluating the veteran under the criteria 
of rating muscle injuries, and these criteria will not be 
further discussed. 

Federal regulations provide as follows:

7800  Scars, disfiguring, head, face or 
neck:

Complete or exceptionally repugnant 
deformity of one 	side of face or 
marked or repugnant bilateral 
	disfigurement  . . . . . . . . . . . 
. . . . . . . . . . . . . . 50 
Severe, especially if producing a marked 
and unsightly 	deformity of eyelids, 
lips, or auricles . . . . . . . 30 
Moderate; disfiguring  . . . . . . . . . 
. . . . . . . . . . . . . . . 10 
Slight . . . . . . . . . . . . . . . . . 
. . . . . . . . . . . . . . . . . . . . . 
0

Note: When in addition to tissue loss and 
cicatrization there is marked 
discoloration, color contrast, or the 
like, the 50 percent rating under Code 
7800 may be increased to 80 percent, the 
30 percent to 50 percent, and the 10 
percent to 30 percent.  The most 
repugnant, disfiguring conditions, 
including scars and diseases of the skin, 
may be submitted for central office 
rating, with several unretouched 
photographs.

7803 Scars, superficial, poorly 
nourished, with repeated ulceration . . . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . . . .  10

7804 Scars, superficial, tender and 
painful on objective demonstration . . . 
. . . . . . . . . . . . . . . . . . . . . 
. . . . . . . 10

Note: The 10 percent rating will be 
assigned, when the requirements are met, 
even though the location may be on tip of 
finger or toe, and the rating may exceed 
the amputation value for the limited 
involvement.

7805 Scars, other.

Rate on limitation of function of part 
affected.

38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 
7804, 7805 (1999).

In every instance where the schedule does not provide a 
noncompensable (zero percent) evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (1999). 
 
In the present case, the examiner in August 1996 described 
the veteran's hairline scars as "tiny," and also noted a 
"tiny" black spot on the left side of the veteran's face.  
In February 1999, the VA examiner noted the scar on the 
veteran's lower lip and chin, as well as purplish papules on 
the cheek, near the veteran's mustache.  The lower lip scar 
resulted in some retraction.  However, the examiner concluded 
that the veteran only had a "slight" degree of repugnancy 
and disfigurement from his wounds.  The examiner also 
concluded that none of the veteran's scars was adherent, 
tender, painful, ulcerated, or poorly nourished.  

While the examiner classified the disfigurement as only mild, 
she did report that the veteran might see himself as 
moderately disfigured considering his sensitivity to the 
constant reminders of the traumatic manner in which his 
lesions were sustained.  In view of these comments and the 
fact that the scars of the face included one on the lip which 
demonstrated some retraction, the undersigned finds that the 
disfigurement is most closely analogous to a finding of 
moderate disfigurement.  As such, a 10 percent rating is 
warranted under Diagnostic Code 7800.  The next higher rating 
of 30 percent is not warranted as there is no evidence that 
the disability causes severe disfigurement, and the veteran 
has not so argued.  In this regard, there is also no evidence 
of a marked and unsightly deformity of the eyelids, lips or 
auricles.  

Consideration has been given to the note following Diagnostic 
Code 7800.  That is, the 10 percent rating may be raised to 
30 percent when, in addition to tissue loss and 
cicatrization, there is marked discoloration, color contrast 
or the like.  These manifestations are not present on the 
veteran's face and head.  

The Board has considered assigning staged ratings for the 
scars of the head and face; however, at no time during the 
period in question has the veteran shown disablement 
equivalent to that greater than ten percent.  Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  Therein, 
the Court held that, with regard to initial ratings following 
the grant of service connection, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.

With regard to the veteran's residuals of a shell fragment 
wound of the right flank and right lower leg with retained 
foreign bodies, the Board notes that a 1/4 inch scar on the 
right flank was noted during the August 1996 examination.  It 
was not found to have caused any restriction of motion.  The 
undated examination report noted scars on the anterior lower 
right leg which were not considered disfiguring or the cause 
of any functional impairment.  Finally, the VA examiner in 
February 1999 noted a 6 cm scar on the medial aspect of the 
right tibia, along with circular and slightly hypopigmented 
scars across the pretibial area.  However, the examiner again 
concluded that none of the veteran's scars were adherent, 
tender, painful, ulcerated, or poorly nourished.  Moreover, 
the examiner found no evidence of significant limitation of 
function.  In light of this very limited evidence of scar 
symptomatology or repugnancy, the Board finds that a 
compensable rating for residuals of a shell fragment wound of 
the right flank and right lower leg with retained foreign 
bodies is not warranted. 


ORDER

Entitlement to a ten percent rating for residuals of shell 
fragment wounds of the face and head is granted, subject to 
the applicable criteria governing the award of monetary 
benefits.

Entitlement to a compensable rating for residuals of a shell 
fragment wound of the right flank and right lower leg with 
retained foreign bodies is denied.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

